UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4866


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RUSSELL A. EAST,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:07-cr-00060-gec-jgw-1)


Submitted:    March 26, 2009                 Decided:   April 28, 2009


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Andrea Harris,
Assistant Federal Public Defender, Christine Madeleine Spurell,
Research and Writing Attorney, Charlottesville, Virginia, for
Appellant.   Julia C. Dudley, United States Attorney, Ryan L.
Souders,   Assistant   United States   Attorney,  Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Russell    A.     East     was       convicted        and   sentenced      to

forty-six months in prison after entering a conditional guilty

plea to possession of a firearm by a felon, in violation of

18 U.S.C. § 922(g) (2006).                East’s guilty plea was conditioned

on his right to appeal the district court’s order denying his

motion    to    suppress       the    firearm       seized      by   police    during    the

search    of     his    home.        On   appeal,        East    challenges      only    the

district court’s denial of his motion to suppress.                              We affirm

the district court’s judgment.

               This     court    reviews        the      district      court’s       factual

findings underlying a motion to suppress for clear error, and

the district court’s legal determinations de novo.                             See United

States v. Gray, 491 F.3d 138, 143-44 (4th Cir. 2007) (internal

citation omitted), cert. denied, 128 S. Ct. 1226 (2008).                              When a

suppression motion has been denied, we review the evidence in

the    light     most    favorable        to       the   Government.           See    United

States v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).                                   With

these standards in mind, and having reviewed the transcript of

the suppression hearing and the parties’ briefs, we conclude

that the district court did not err in denying East’s motion to

suppress.

               Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral       argument       because      the   facts    and    legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3